Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	The amendment filed on August 25, 2021 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/9/2021 and 8/25/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 6, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien (U.S. Patent No. 6,178,475 B1), hereafter referred to as O’Brien’475.
Referring to claim 1, O’Brien’475, as claimed, a communication method for a multi-machine communication system, wherein a communication unit is selected from a plurality of communication units in the multi-machine communication system as a first communication unit (device A of a plurality of devices communicating via bus 101, see Fig. 1), a communication unit among the plurality of communication units other than the first communication unit functions as a second communication unit (any of devices A, B, or C connecting to bus 101, see Fig. 1), the first communication unit first establishes communication and sends data to a communication bus after initialization of the multi-machine communication system (devices A, B, C transmit data to bus 101, see Col. 2, lines 12-18 and Fig. 1), and the communication method is applied to the second communication unit, and comprises:
after the second communication unit being powered on at a preset time instant, performing communication initialization (devices are initialized during system boot-up, see Col. 2, lines 65-67); and
detecting a state of the communication bus (bus activity is continuously monitored to improve efficiency, see Col. 1, lines 30-40) , establishing communication if it is detected that a duration for which the communication bus is continuously occupied is greater than a first preset value (devices A, B, and C are granted access to bus 101, see Col. 3, lines 63-67) and then detected that a duration for which the communication bus is continuously idle is greater than a second preset value (devices not granted access to bus indicates malfunction, see Col. 2, lines 62-64), wherein a sum of a duration required for the second communication unit to establish communication and the second preset value is less than an idle duration between two occupations of the communication bus (granting access to the bus based on timer associated with the devices, and Col. 1, lines 43-67).
As to claim 2, O’Brien’475 also discloses the first preset value is set by:
keeping track of device access to bus, see Col. 1, lines 43-67), wherein the first preset value is less than the duration for which the communication bus is occupied when any one of the plurality of communication units sends data to the communication bus and greater than a duration that the communication bus is occupied by an interference signal (device access to bus associated with value of timer, see Col. 11, lines 43-67).
As to claim 3, O’Brien’475 also discloses the duration for which the communication bus is occupied when each of the plurality of communication units sends data to the communication bus is calculated by: for each of the plurality of communication units, (video applications and different data input requirements, see Col. 2, lines 35-50) acquiring a communication data format, a length of a communication data packet (amount of data, see Col. 1, lines 45-47) and a communication baud rate of the communication unit (data transfer rate of each device, 50-53), and calculating the duration for which the communication bus is occupied when the communication unit sends data to the communication bus based on the communication data format, the length of the communication data packet and the communication baud rate of the communication unit (keeping track of device access to bus, see Col. 1, lines 43-67).
As to claim 4, O’Brien’475 also discloses each of the plurality of communication units performs communication initialization by: initializing a communication module of the communication unit and initializing communication establishing information (devices are initialized during system boot-up, see Col. 2, lines 65-67).
Note claims 6 and 9 recite similar limitations of claim 1. Therefore they are rejected based on the same reason accordingly.
Note claims 7 and 12 recite similar limitations of claim 4. Therefore they are rejected based on the same reason accordingly.

Note claim 11 recites similar limitations of claim 3. Therefore it is rejected based on the same reason accordingly.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien’475 in view of Near et al. (U.S. Patent No. 4,799,052), hereafter referred to as Near’052.
As to claim 5, O’Brien’475 also discloses each of the plurality of communication unit receives successive data packets from the communication bus by: starting a timer when a data packet is received by the communication unit (timer counting up or down, see Col. 1, lines 61-67)
However O’Brien’475 does not appear to teach determining that data reception is finished if no new data packet is received before expiration of the timer; restarting the timer if a 
Near’052 discloses determining that data reception is finished if no new data packet is received before expiration of the timer (idle timer timeout “yes”, see Fig. 4 and Col. 10, lines 5-50); restarting the timer if a new data packet is received before expiration of the timer (receiving new data indicates the bus is not idle and thus there would not be a timeout; monitors any idle time on the bus, see Col. 8, lines 26-41 and Fig. 4); determining, if it is determined that data reception is finished, whether received data is complete; storing the received data if it is determined that the received data is complete (store logic receives data from the receiver and stores the data in a data buffer, see Col. 7, lines 37-43); and discarding the received data if it is determined that the received data is not complete (CRC error signifies error in reception or transmission, see Col. 8, lines 3-10; also note: a valid frame has a character to identify end of frame transmission, if no completion character, then there is an error, see Col. 8, lines 28-40, Col. 5, lines 65-68, Col. 6, lines 1-15) .
Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien’475’s invention to comprise determining that data reception is finished if no new data packet is received before expiration of the timer; restarting the timer if a new data packet is received before expiration of the timer; determining, if it is determined that data reception is finished, whether received data is complete; storing the received data if it is determined that the received data is complete; and discarding the received data if it is determined that the received data is not complete, as taught by Near’052, in order to minimize device communication collisions thus increasing efficiency.  
Note claims 8 and 13 recite similar limitations of claim 5. Therefore they are rejected based on the same reason accordingly.
Response to Arguments

	Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive.
At the outset, Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997). In fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003). Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986). 
With this in mind, the discussion will focus on how the terms and relationships thereof in the claims are met by the references. Response to any limitations that are not in the claims or any arguments that are irrelevant and/or do not relate to any specific claim language will not be warranted.
	Applicant argued that “O’Brien’475 does not teach “detecting a state of the communication bus, establishing communication if it is detected that a duration for which the communication bus is continuously occupied is greater than a first preset value and then detected that a duration for which the communication bus is continuously idle is greater than a second preset value, wherein a sum of a duration required for the second communication unit to establish communication and the second preset value is less than an idle duration between two occupations of the communication bus.”  (Pages 9-11 of Applicant’s Amendment)
	Examiner does not agree with Applicant.  As set forth in the claim rejection, O’Brien’475 discloses detecting a state of the communication bus (bus activity is continuously monitored to improve efficiency, see Col. 1, lines 30-40) , establishing communication if it is detected that a duration for which the communication bus is continuously occupied is greater than a first preset value (devices A, B, and C are granted access to bus 101, see Col. 3, lines 63-67) and then detected that a duration for which the communication bus is continuously idle is greater than a second preset value (devices not granted access to bus indicates malfunction, see Col. 2, lines 62-64), wherein a sum of a duration required for the second communication unit to establish communication and the second preset value is less than an idle duration between two occupations of the communication bus (granting access to the bus based on timer associated with the devices, and Col. 1, lines 43-67).  The claim does not specify what is establishing communication if is detected that a duration is continuously occupied.  In addition, “a sum of a duration required for…and the second preset value is less than an idle duration…” are values that produce a condition but there is no result/action with the condition.  It is also not clear if it is any two occupations of communication bus by the same device or various devices or if there is a sum of all idle durations between a first occupation and a last occupation.  O’Brien’475 discloses the arbitration of devices on the bus as claimed.  Applicant is suggested to clarify the condition for the sum of a duration and a result when the condition is met.
	Applicant also argued that “O’Brien’475 does not teach calculating a duration for which the communication bus is occupied when each of the plurality of communication units sends data to the communication bus, wherein the first preset value is less than the duration for which the communication bus is occupied when any one of the plurality of communication units sends data to the communication bus and greater than a duration that the communication bus is occupied by an interference signal.”  (Pages 11 and 12 of Applicant’s Arguments)
	Examiner does not agree with Applicant.  As set forth in the claim rejection, O’Brien’475 discloses calculating a duration for which the communication bus is occupied when each of the plurality of communication units sends data to the communication bus (keeping track of device access to bus, see Col. 1, lines 43-67), wherein the first preset value is less than the duration for which the communication bus is occupied when any one of the plurality of communication units sends data to the communication bus and greater than a duration that the communication bus is occupied by an interference signal (device access to bus associated with value of timer, see Col. 11, lines 43-67).  The timer of O’Brien’475 can be configured a variety of options which also include but not limited to a minimum access interval for one or more of the devices.  The timer can either count up to the minimum access interval from zero or count down to zero from the minimum access interval (see Col. 1, lines 57-64).   Arbiter informs the bus which device is granted access based upon the values of the corresponding timers (see Col. 3, lines 64-67).  Applicant is suggested to clarify the durations for the condition.
In summary, O’Brien’475 and Near’052 teach the claimed limitations as set forth.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181